     Case 2:18-cr-00422-SMB Document 880 Filed 02/11/20 Page 1 of 13



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Assistant U.S. Attorneys
 6   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 7   Telephone (602) 514-7500
 8   BRIAN BENCZKOWSKI
     Assistant Attorney General
 9   Criminal Division, U.S. Department of Justice
10   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
11   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
12   Washington, D.C. 20530
     Telephone (202) 616-2807
13   Attorneys for Plaintiff
14                       IN THE UNITED STATES DISTRICT COURT
15                             FOR THE DISTRICT OF ARIZONA
16
17   United States of America,                                 CR-18-422-PHX-SMB

18                         Plaintiff,                   UNITED STATES’ RESPONSE TO
                                                        MOTION TO CONTINUE TRIAL
19             v.

20   Michael Lacey, et al.,
21                         Defendants.
22
23                                SUMMARY OF ARGUMENT
24         Defendants’ motion to continue trial should be denied. On April 9, 2018—nearly
25   two years ago—a 61-page indictment was unsealed placing Defendants on notice of the
26   government’s theories in this case. Since then, the government has provided Defendants
27   extensive insight into its evidentiary theories through identified “hot documents” 1 (i.e.,
28
           1
               In May 2019, Counsel for Defendants Padilla and Vaught (who are charged in
     Case 2:18-cr-00422-SMB Document 880 Filed 02/11/20 Page 2 of 13




 1   documents specifically related to the allegations contained in the superseding indictment),
 2   motion responses, witness and exhibit lists, Jencks statements, and meetings with counsel
 3   for a number of Defendants. Additionally, as of the trial date, Defendants will have had
 4   access to more than 90% of the government’s case-related electronically stored information
 5   (ESI) for two years in an agreed-upon load-ready, industry-standard format.              The
 6   government’s productions have been accompanied by detailed indices denoting the source
 7   from which the materials were obtained. The government also made available a DOJ
 8   discovery support specialist to assist Defendants with technical questions it might have in
 9   accessing discovery, and arranged an in-person tutorial by Matt Frost, an FBI electronic
10   forensics expert, to assist Defendants.2      The defense team is also deep—including
11   experienced attorneys with decades of legal experience from several law firms.
12          Notwithstanding, Defendants have moved to continue a trial3 date set more than
13   seven months ago, citing three bases: (1) on January 27, 2020, the government produced
14   “new” Backpage server data on three hard drives; (2) the government produced more than
15   300,000 pages of documents in December 2019; and (3) on January 27, 2020 (more than
16   three months before trial) the government updated its list of potential trial witnesses. These
17   rationales are insubstantial and unsupported, and are deliberately calculated to delay a trial
18   already scheduled to start more than 25 months after Defendants’ arraignment. The motion
19   should be denied.
20
21   Counts 1-50) were provided “hot documents” pertaining to allegations contained in the
     superseding indictment against all Defendants as well as specifically tailored to their
22   individual clients. At that time, the government requested counsel reach out with any
     questions pertaining to the charges against their client. Neither counsel reached out to the
23   government regarding this request. (See CR 626, Exhibits B and C.)
            2
24            As of the day of this response, defense counsel had previously contacted the
     government to attempt to resolve a technical difficulty with its ESI production only once
25   since receiving over 90% of ESI more than 20 months ago. The government promptly
     responded to this alleged technical issue. (See CR 524, Exhibit J.)
26          3
             Defendants have already been granted two trial continuances in this case. At the
27   May 2018 scheduling conference, the Court granted Defendants’ request for trial to
     commence in January 2020, three months after the October 2019 trial date requested by the
28   government. Additionally, on July 1, 2019, the Court granted Defendants’ motion to
     continue the January 2020 trial date to May 2020.

                                                 -2-
     Case 2:18-cr-00422-SMB Document 880 Filed 02/11/20 Page 3 of 13




 1                                      RELEVANT FACTS
 2          The parties agreed at the outset that this is a complex case and negotiated a
 3   scheduling order that included deadlines related to an October 7, 2019 trial date. (CR 121).
 4   At the scheduling conference in May 2018, Defendants argued that they needed additional
 5   time to prepare for trial and the Court granted their request to continue the trial date until
 6   January 15, 2020. (CR 131). In exchange for the certainty of a trial date, the government
 7   agreed to certain disclosures in advance of the government’s statutory obligations and
 8   precedent in the District of Arizona. In setting the trial date for January 15, 2020, the Court
 9   did not alter any other deadlines. In other words, the trial was extended three months but
10   the other disclosure deadlines (e.g., Rule 16, Jencks Act material, expert notices, etc.)
11   remained the same. As a result, Defendants received disclosures earlier than they would
12   have under the parties’ original negotiated schedule.
13          On June 3, 2019, Defendants filed a motion to continue the January 2020 trial date.
14   On July 1, 2019, the Court granted the motion, continuing the January trial date for an
15   additional four months until May 5, 2020. (CR 664.) On January 29, 2020, Defendants
16   filed a second motion to continue trial. (CR 862).
17                                           ARGUMENT
18   I.     THE COURT SHOULD                   DENY      DEFENDANTS’           REQUEST         FOR
19          CONTINUANCE
20          A.     Standard Governing Requests for Continuances

21          A district court has a great deal of latitude in scheduling trials. Morris v. Slappy,

22   461 U.S. 1, 11 (1983). This is so because of the inherent logistical difficulties in scheduling

23   trials: “Not the least of [trial courts’] problems is that of assembling the witnesses, lawyers,

24   and jurors at the same place at the same time, and this burden counsels against continuances

25   except for compelling reasons.” Id. at 11-12. Therefore, “only an unreasoning and

26   arbitrary insistence upon expeditiousness in the face of a justifiable request for delay

27   violates the right to the assistance of counsel.” Id. at 11-12 (internal citations omitted); see

28   also United States v. Harris, 501 F.2d 1, 4-5 (9th Cir. 1974) (“we do not find a clear abuse


                                                  -3-
     Case 2:18-cr-00422-SMB Document 880 Filed 02/11/20 Page 4 of 13




 1   of discretion unless, after carefully evaluating all of relevant factors, we conclude that the
 2   denial [of a motion to continue trial] was arbitrary or unreasonable”).
 3          A district court should consider four factors when ruling on a motion to continue
 4   trial: (1) the defendant’s diligence in his efforts to ready his defense prior to the [trial] date;
 5   (2) the usefulness of the continuance; (3) the extent to which granting the continuance
 6   inconveniences the court, the government, and its witnesses; and (4) prejudice to the
 7   defendant as a result of the failure to grant a continuance. See United States v. Tham, 960
 8   F.2d 1391, 1396 (9th Cir. 1991); United States v. Flynt, 756 F.2d 1352, 1358-59 (9th Cir.
 9   1985), amended by 764 F.2d 675 (9th Cir. 1985); United States v. Ibarra-Ramirez 2012
10   WL 12903868, at *2 (D. Ariz. 2012).4 The weight attributed to any one factor may vary.
11   Id. (citation omitted). However, in order to obtain a reversal, appellant must show at a
12   minimum that he has suffered prejudice as a result of the denial of his request. United
13   States v. Maybusher, 735 F.2d 366, 369 (9th Cir. 1984); United States v. Lusting, 555 F.2d
14   at 744 (9th Cir. 1977).
15          B.      Continuance of the May 5, 2020 Trial Date is Unwarranted
16          Defendants’ attempt to use the Backpage server data—produced to them nearly one
17   year ago—as a basis to delay this trial should be rebuffed. Indeed, more than half of
18   Defendants’ motion rehashes assertions regarding Backpage server data that the Court has
19   already rejected.    “Defendants’ characterizations [of Backpage.com server data] are
20   unsupported by the nearly fourteen hours of testimony from the fact and expert witnesses
21   of both parties. That testimony established the Government’s discovery is sufficient in
22   scope and satisfies Defendants’ request for Backpage.com data in a ‘functional and
23   operation format.’” (CR 839 at 8.) Thus, Defendants’ assertion that “[they] through no
24
            4
25             A slightly different standard governs motions to continue that implicate a
     defendant’s Sixth Amendment right to counsel. See United States v. Thompson, 587 F.3d
26   1165, 1174 (9th Cir. 2009). In that scenario, which isn’t the basis for Defendants’ motion,
     a court must balance the following five factors: (1) whether the continuance would
27   inconvenience witnesses, the court, counsel, or the parties; (2) whether other continuances
     have been granted; (3) whether legitimate reasons exist for the delay; (4) whether the delay
28   is the defendant’s fault; and (5) whether a denial would prejudice the defendant. Id. Under
     either standard, Defendants’ motion to continue should be denied.

                                                    -4-
     Case 2:18-cr-00422-SMB Document 880 Filed 02/11/20 Page 5 of 13




 1   fault of their own, have been unable to review the IT System” is inaccurate and misleading.
 2   (CR 862 at 4.) Also, as the Court acknowledged in its Order denying Defendants’ motion
 3   to compel, “Defendants can easily access and analyze all the data on Backpage.com at the
 4   time of the seizure. The tools required are open source, publicly available and free to
 5   download.” (CR 839 at 10.)
 6          Moreover, Defendants’ assertion that the three new hard drives recently provided to
 7   them were integral for “review of and access to the significant information on
 8   [backpage.com’s] IT System” is false. (CR 862 at 6.) This is so because none of those
 9   drives contained unique data. In other words, the data contained on those drives is
10   encompassed within the multiple copies of the master database server the government
11   provided Defendants nearly a year ago. “Backpage used four database servers-one ‘master’
12   and three ‘replicates’—containing identical information to store its website data.” (CR 839
13   at 2; see also FBI Forensic Examiner Matthew Frost’s February 6, 2020 email, attached as
14   Ex. A.) Indeed, “[t]hese hard drives contain a part of the data that was already provided to
15   defense on other hard drives. Therefore these drives are redundant of data already
16   provided.” (Ex. A at 1.) The government attempted to explain this to Defendants in
17   multiple emails prior to Defendants’ filing a motion to continue trial.          Therefore,
18   Defendants’ attempt to further delay trial based on Backpage server data is unsubstantiated
19   and meritless.
20   II.    DEFENDANTS’ ATTEMPT TO DELAY TRIAL BASED ON THE VOLUME
            OF DISCOVERY SHOULD BE DENIED
21
22          A.     Documents from the Taint Team
23          Defendants’ assertions that “the government has produced millions of pages of
24   discovery, including hundreds of thousands of pages of materials produced since the
25   December 2018 Rule 16 deadline,” in-person review of every produced document is
26   necessary and Defendants “require several months to get through the written discovery” is
27   exaggerated and misleading. (CR 862 at 6-7.)
28          First, Defendants’ related claim that the government produced more than 300,000


                                                -5-
     Case 2:18-cr-00422-SMB Document 880 Filed 02/11/20 Page 6 of 13




 1   documents in December 2019 is particularly off the mark. The prosecution team produced
 2   2,284 pages of records to Defendants on December 17, 2019. The remaining supposed
 3   355,000 pages of documents Defendants contend “the government produce[d]” in
 4   December 2019 were produced by the government’s taint team following a November
 5   2019 letter sent to the government from defense counsel.5 (See Exhibit B). In the
 6   November 2019 letter, Defendants asked that all privileged documents not disclosed to the
 7   prosecution team by the taint team be “identified for the defense.” Although Defendants
 8   state in this letter that these privileged documents should be “either destroyed and/or
 9   returned to the defense” in accordance with the filter protocol in this case, the government
10   (in continuing to exceed its discovery obligations) disclosed these records to Defendants.
11          Also, importantly, it has clearly been evident since the outset of this case (as is the
12   case in high-volume discovery cases) that review of the millions of pages of discovery
13   produced does not require counsel to manually review each page. In fact, immediately
14   after indictment, the prosecution team met and conferred with Defendants to discuss how
15   the ESI in this case would be produced. (See CR 273-2 at 5.) During this process,
16   everybody agreed that it would be acceptable for the government to produce ESI in an
17   industry-standard format—word-searchable load files that could be reviewed using
18   Relativity, a commonly-used discovery platform.6 (See CR 273-2 at 5-6.) During the April
19   20, 2018 status conference, the government specifically discussed the plan to disclose the
20   ESI in a Relativity-accessible format. (See CR 137, Tr. 4/30/18 at 5-6.) Defendants agreed
21   to this approach. (See CR 137, Tr. 4/30/18 at 1-14.)7
22
            5
23           Since the prosecution team does not have access to these records, it can neither
     confirm nor deny the page discrepancy Defendants assert in their motion. (CR 862 at 6
24   n.3.)
            6
25              Records in Relativity can be searched by name, date, key word, etc.

26
            7
              In the government’s status memorandum filed in January 2019, it noted that “more
     than 5.9 million pages of documents disclosed to Defendants originated from a source
27   entitled ‘Co-Star materials.’ Because of the large production of Co-Star materials, the
     government agreed to disclose to Defendants materials contained in this production that it
28   believes are relevant to the case and might be utilized at trial. The government provided
     these approximately 100 pages of materials to Defendants on August 14, 2018.” (CR 444

                                                  -6-
     Case 2:18-cr-00422-SMB Document 880 Filed 02/11/20 Page 7 of 13




 1            B.    Jencks Act Material
 2            Defendants’ complaints about Jencks Act disclosures and updates to the
 3   government’s witness list are not well founded. Defendants assert that the “deadline for
 4   providing Jencks and impeachment materials was over four months ago . . . and Defendants
 5   are still awaiting production of additional Jencks.” (CR 862 at 7). The government has
 6   provided witness-related information (so-called Jencks information) for the witnesses on
 7   its witness list in the government’s possession. In other words, when a witness has adopted
 8   a statement, investigating agents produce that statement (with a report detailing any
 9   changes or edits the witness has made to their original statement) to Defendants. The
10   government is under no obligation (unless the statements constitute Brady material) to
11   disclose witness statements that have not been adopted by the witness. Nevertheless, in
12   numerous cases the government has produced statements that have not been adopted to
13   avoid delays of the trial date and during trial. In sum, the rolling production of Jencks Act
14   material as it becomes available is not a basis to continue the trial.
15            C.    Witness Identification and Preparation
16            The government has been providing Defendants a witness list on a rolling basis. As
17   noted previously, the practice in the District of Arizona is to provide a witness list shortly
18   before the commencement of trial. Instead, the parties agreed they would exchange witness
19   lists well in advance of trial. Here, the government provided Defendants a preliminary
20   witness list over a year before trial. As the government has continued to prepare its case
21   for trial, it has updated its witness list and advised Defendants accordingly.
22            Defendants conflate the data on the servers with the relevance to witnesses at trial.
23   For example, the ads for the victims (both testifying and deceased) have already been
24   provided to the defense. They have also been provided victim witness statements. And,
25   of course, some of the victims are already well known to Defendants as they filed civil
26   suits against Defendants and discovery has occurred in those parallel cases.
27
28
     at 3.)

                                                  -7-
     Case 2:18-cr-00422-SMB Document 880 Filed 02/11/20 Page 8 of 13




 1          D.      Courts Have Denied Requests for Trial Continuances in Similar High-
                    Volume Discovery Cases
 2
            Courts have denied defendants’ motions to continue trial based on the volume of
 3
     discovery produced in similar cases. For example, in United States v. Gross, 2019 WL
 4
     7421961 (C.D. Cal. 2019), the defendants filed a motion to continue a trial that was to
 5
     commence 18 months post-indictment based on the over six million pages of documents
 6
     (mostly ESI) and 1,600 audio recordings produced by the government.8 Considering the
 7
     factors outlined in Flynt, 756 F.2d at 1358-59, the Court denied Defendants’ requested
 8
     continuance. In analyzing Flynt’s diligence factor, the Gross court explained:
 9
                 [A]ny discussion of diligence must begin with the underlying premise,
10               evident to all parties and to the Court, that a review of the discovery
11               produced does not require counsel to manually review 6 million pages of
                 documents. . . . Therefore, a variety of electronic searches are generally
12               used both to identify relevant documents and to identify irrelevant and
13               duplicate documents, which can be culled from the data to reviewed.

14   Gross, 2019 WL 7421961, at *2. The court concluded that there was nothing unsettling

15   about the voluminous production by the Government. Id. at 3.

16          In United States v. Budovsky,9 the defendant sought a continuance of a trial that was

17   set to commence 17 months after arraignment. Among other reasons, Budovsky argued

18   that the need to review the exceptionally large discovery production in the case (64

19   terabytes of data) warranted a continuance.        The court denied Budovsky’s request,

20   observing: “Given the fact that discovery contains so many pages and lines of data, no

21   attorney or team of attorneys could meaningfully review all of it even with years to prepare

22   for trial.” Id. at *12. The court explained that “choices have to be made; the Government

23   freely admits that it has not reviewed all of the material in this case. . . . The indictment

24   . . . clearly identified the Government’s theories in this case and also discussed some of the

25
            8
26           In Gross, the government made available 200 boxes of hard copy documents.
     Gross, 2019 WL 7421961, at *1.
27          9
              2016 WL 386133 (S.D.N.Y. Jan. 28, 2016) (a case involving the laundering of
28   over six billion dollars in criminal proceeds).


                                                  -8-
     Case 2:18-cr-00422-SMB Document 880 Filed 02/11/20 Page 9 of 13




 1   most important pieces of the Government’s evidence.” Id. The court further noted that the
 2   government had provided Defendants an index, explained what documents supported the
 3   allegations contained in the indictment, and promptly responded to defendant’s requests
 4   for assistance in navigating discovery. Id. Additionally, the court acknowledged that
 5   defense counsel “has the advantage of being able to discuss the Government’s evidence
 6   with the defendant, a sophisticated man with intimate knowledge [of the facts] who is well-
 7   equipped to help his attorneys prioritize their efforts and locate any materials that might
 8   assist in his defense.” Id.
 9          Like Gross and Budovsky, given the volume of records produced in this case, no
10   attorney or team of attorneys could meaningfully review each page of discovery in this
11   case. That is why discovery has been produced in the agreed-upon industry standard format
12   to allow for electronic search strategies (e.g., word searches, document searches, date
13   searches, sender/recipient searches, etc.).          Additionally, as mentioned above, the
14   government has provided Defendants with indices, hot documents, Jencks statements, and
15   preliminary witness and exhibit lists10 (that it has continued to update and send) many
16   months before trial.11 These materials (along with the 92-page superseding indictment),
17   identify the government’s theories in the case and provide some of the government’s most
18   important pieces of evidence. Furthermore, unlike in Budosky where the defendant was
19   incarcerated pending trial, Defendants in this case have been on pre-trial release for over
20   22 months, giving them an abundance of time to work with their counsel in prioritizing
21   their trial prep efforts and assist in their defense.
22
23          10
               On January 30, 2020, the Government sent Defendants an updated exhibit list.
24   Though this exhibit list includes exhibits that are renumbered from previous disclosed lists,
     each exhibit includes the Bates numbers that would permit Defendants to easily locate each
25   document in Relativity.
            11
26            Discovery in the multi-defendant case United States v. Causey, 356 F.Supp. 2d
     681 (2005), contained at least 80 million pages of materials including 1,500 boxes of
27   documents, 1,500 CDs, and 74 computer hard drives as well as separate email accounts of
     over 500 employees. Id. at 693. Despite this volume of discovery, trial commenced less
28   than two years post-indictment. Moreover, in Causey, the government was only ordered
     to produce Jencks statements and a witness list 30 days prior to trial. Id. at 698-699.

                                                    -9-
     Case 2:18-cr-00422-SMB Document 880 Filed 02/11/20 Page 10 of 13




 1   III.   THE WEIGHING OF THE FLYNT FACTORS DOES NOT WARRANT A
            CONTINUANCE
 2
            A.     Diligence/Usefulness
 3          The vast majority of the government’s ESI discovery was produced to Defendants
 4   more than two years ago. (See CR 444, Exhibit A.) Moreover, the Backpage server data
 5   was made available to Defendants 11 months ago—and what will be 14 months before
 6   trial. Throughout the pretrial period, the Court has repeatedly reminded Defendants of the
 7   need to continue trial preparations. (See CR 459, Tr. 1/25/19 at 46-67 (THE COURT(Judge
 8   Logan): “And I also appreciate the fact that you placed on the record that despite the
 9   financial issues that you are confronted with, your law firm continues to do their job as it
10   relates to preparing for the trial currently set for 15 January 2020.”).) This sentiment was
11   reiterated by Judge Brnovich and the Defendants confirmed they were diligently preparing
12   for trial. (See CR 716, Tr. 6/24/19 at 30-32) In the final analysis, Defendants have failed
13   to show that their ability to prepare for trial has been hampered in this case and that the
14   trial continuance it seeks would serve a useful purpose.
15          B.     Inconvenience to Others
16          This case has been pending for nearly 23 months and the May 5, 2020 trial date has
17   been set for over seven months. The government has expended significant resources with
18   the expectation that trial will begin on May 5, 2020. Further, the government’s witnesses,
19   (many of whom are victims of sex trafficking facilitated through Backpage), have cleared
20   their schedules to be available for a trial that is estimated to take up to twelve weeks.
21          In addition, Defendants’ requested continuance should be denied for a further
22   reason: the public and the victims have a right conferred by statute to “proceedings free
23   from unreasonable delay.” 18 U.S.C. § 3771(a)(7) (the “Crime Victims’ Rights Act” or
24   “CVRA”); see also 18 U.S.C. § 3161(h)(7)(A). The Superseding Indictment contains 17
25   select victim summaries. (CR 230 ¶¶ 160-176.) Of these victims, at least five were juveniles
26   when they were trafficked on Backpage. (CR 230 ¶¶ 163, 164, 167, 169, 172.) Four of the
27   victims were murdered or killed as a result of being trafficked on Backpage, and their
28


                                                 - 10 -
     Case 2:18-cr-00422-SMB Document 880 Filed 02/11/20 Page 11 of 13




 1   surviving family members or lawful representatives stand in their shoes for purposes of the
 2   CVRA. See 18 U.S.C. § 3771(e)(2)(B); see also (CR 230 ¶¶ 165, 173, 174, 175).
 3          The victims’ statutory rights—and their need for an expeditious resolution of this
 4   prosecution—strongly militates against further delay. The victims, representatives of the
 5   surviving victims, and the family members of the deceased victims have been contacted
 6   and all but one object to a continuance. Many of the victims and their families, have
 7   endured years of pain and suffering and wish to put the past behind them and move forward
 8   with their lives. A trial continuance would only add to the stress and pain they have already
 9   endured. Attached as Exhibit C is a letter from an attorney who represents several victims
10   expressing his clients’ opposition to a continuance.
11          In sum, these victims are seeking to put this case behind them in order to heal and
12   focus on their future and deserve a trial without further delay.12 See Barker v. Wingo, 407
13   U.S. 514, 519 (1972) (“It is axiomatic that the Sixth Amendment right to a speedy trial
14   belongs both to a criminal defendant and to the public. The societal interest in providing a
15   speedy trial . . . exists separate from, and at times in opposition to, the interests of the
16   accused.”)
17          C.     Prejudice
18          The government is ready to proceed to trial, and further delay would cause it to lose
19   the institutional memory associated with significant efforts in preparing for trial. United
20   States v. Bert, 801 F.3d 125, 137 (2d Cir. 2015) (“Moreover, there is a risk [of] loss of
21   important evidence” if a trial is unduly delayed. Certainly, the public is the loser when a
22   criminal trial is not prosecuted expeditiously, as suggested by the aphorism, ‘justice
23   delayed is justice denied.’”) Further, as previously noted, Defendants were placed on
24   notice of the May 5 trial date more than seven months ago, giving them more than sufficient
25   time to organize their resources and efforts in preparation for trial. See Budovsky, 2016
26   WL 386133, at *11 (“there is also an independent virtue in setting a firm trial date and
27
            12
28             Additionally, some of these witnesses are cooperating witnesses awaiting
     sentencing and closure in their own criminal matters.

                                                - 11 -
     Case 2:18-cr-00422-SMB Document 880 Filed 02/11/20 Page 12 of 13




 1   enforcing it. . . . A firm trial date encourages all parties to access the strengths and
 2   weaknesses of their case in a timely manner and permits the parties to organize their
 3   resources and efforts to prepare for trial when the defendant elects that course.”).
 4                                        CONCLUSION
 5          Based on the foregoing, Defendants’ motion to continue trial (CR 862) should be
 6   denied.
 7          Respectfully submitted this 11th day of February, 2020.
 8
                                                MICHAEL BAILEY
 9                                              United States Attorney
                                                District of Arizona
10
                                                 s/Kevin Rapp _____________________
11                                              KEVIN M. RAPP
                                                MARGARET PERLMETER
12                                              PETER S. KOZINETS
                                                ANDREW C. STONE
13                                              JOHN J. KUCERA
                                                Assistant U.S. Attorneys
14
                                                BRIAN BENCZKOWSKI
15                                              Assistant Attorney General
                                                Criminal Division, U.S. Department of Justice
16
                                                REGINALD E. JONES
17                                              Senior Trial Attorney
                                                U.S. Department of Justice, Criminal Division
18                                              Child Exploitation and Obscenity Section
19
20
21
22
                                  CERTIFICATE OF SERVICE
23
24          I hereby certify that on February 11, 2020, I electronically transmitted the attached

25   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a

26   Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance

27   as counsel of record.

28


                                                - 12 -
     Case 2:18-cr-00422-SMB Document 880 Filed 02/11/20 Page 13 of 13



     s/ Angela Schuetta
 1   Angela Schuetta
     U.S. Attorney’s Office
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        - 13 -
